Citation Nr: 1809742	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2014, the Veteran filed a Substantive Appeal via VA Form 9, requesting a hearing before a Veterans Law Judge.  In May 2016, the Veteran subsequently withdrew his request for a Board hearing.  His hearing request is therefore deemed to have been withdrawn.  38 C.F.R. § 20.704 (d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's countable annual income, after deducting allowable exclusions, has exceeded the maximum annual pension rate for a Veteran in need of regular aid and attendance effective February 1, 2012.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 1513, 1521, 5312 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103 (a), 5103A (2012); 38 C.F.R. § 3.159 (2017).  Appellant does not raise any contentions of deficiency in the duty to notify.  The representative argues in January 2018 that remand is necessary in order for VA to help Appellant obtain evidence necessary to substantiate the claim in accordance with 38 C.F.R. § 3.159 (c).  However, he does not identify what evidence should be obtained, and the Board notes that the Veteran has been assisted during the course of this claim.  The RO has written to him and spoken with him over the telephone about the evidence necessary to support his claim, and has asked him to provide evidence of unreimbursed medical expenses that could be excluded from his countable income.  Both his and his wife's income has been verified through the Social Security Administration (SSA).  Following a December 2013 discussion with the Veteran, the RO mailed him a development letter for his claim in January 2014 with a medical expense report to be filled out, at his request.  This form was not returned.  Also, while the representative points out that there has been no rating decision, and no "recent" statement of the case (SOC) since the February 2014 SOC, the claim was properly denied as set forth in letters to the Veteran, and he was furnished his appellate rights.  There has been no additional evidence received since the SOC was issued, and as such there is no need for a supplemental SOC (SSOC).  The Board does not find that remand in order to request any information already requested, or to issue an SSOC when there has been no additional evidence, would serve any useful purpose.  The duty to assist has been satisfied.

II.  Pension

The Veteran's application for nonservice-connected pension benefits for a married Veteran in need of aid and attendance was received in January 2012.  This claim was denied in February 2012 because his SSA-verified annual family income of $27,000.00 exceeded the maximum allowable income for a Veteran in his category, $24,239.00.  He filed another claim in February 2013, this time including information about medical, legal or other expenses.  The RO again denied the claim in October 2013, noting that his family income, effective February 1, 2012, still exceeded the maximum annual limit set by law for disability pension at the aid and attendance rate of $24,652.00.  The RO noted it considered his unreimbursed medical expenses of $749.00, but not other listed expenses such as attorney fees and fees listed as paid in "2012" since it was not shown these were paid after January 10, 2012.  

The Veteran filed a notice of disagreement in December 2013, stating his income is not excessive, and that he only draws SSA benefits of $1,422.00 per month.  

By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C. § 1521.

There are various forms of nonservice-connected pension benefits to include service pension (hereinafter "the old service pension"), section 306 pension, and improved pension.  See 38 C.F.R. § 3.3.  The Veteran's claim for nonservice-connected pension (NSP) benefits is evaluated under the improved pension program.  Improved pension is a monthly benefit payable by VA to veterans of a period or periods of war because of nonservice-connected disability or age.  Basic entitlement exists if the veteran had qualifying wartime service as specified above; and meets the statutory income and net worth requirements; and is age 65 or older or is permanently and totally disabled from nonservice-connected disabilities not due to the veteran's own willful misconduct.  See 38 C.F.R. § 3.3 (a)(3).  In this case, the Veteran had qualifying service during was found to be age and medically eligible for pension.  Accordingly, the Veteran's annual income and net worth are for consideration.  

Under the law, pension benefits are paid at the maximum annual pension rate (MAPR) reduced by the amount of annual income received by the Veteran.  38 U.S.C. § 1521 (b); 38 C.F.R. §§ 3.3 (a)(3), 3.23(a), (b), (d)(4).

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C. § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272 (g).  SSA disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of improved pension.  See 38 C.F.R. § 3.272; See also VA ADJUDICATION PROCEDURE MANUAL (M21-1), Part V.iii.1.B.2.g.

The MAPRs payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2017).  Moreover, medical insurance premiums themselves, as well as Medicare and health insurance deductions, may be applied to reduce countable income.

In this case, the income limit at the aid and attendance rate for a veteran with 1 dependent effective February 1, 2012, is $24,239.00.  The Veteran's annual family income was calculated by the RO to be $27,000.00 from SSA documentation.  To be deducted, medical expenses must exceed 5% of MAPR or $802.00 in this case.  

The Veteran submitted potential expenses in his February 2013 application.  Of these, the acceptable expenses, prescriptions and hospital co-pays paid after January 10, 2012, total $749.00.  A $50,000.00 attorney fee from 1979 are not countable as an expense against his income because these fees are not a medical expense.  Also, $2,760.00 in prescription costs and hospital co-pays listed are not countable because the Veteran did not indicate the date these expenses were paid, simply listing them as paid in "2012," because fees paid prior to January 10, 2012, cannot be considered.  The Veteran has not provided any additional information suggesting these fees were paid in the relevant time period.  

The Veteran reported no employment for himself during this period of time.  His only income is his and his wife's SSA payments.  

Thus, the Veteran's income exceeds the applicable limit.  SSA matching records verified the Veteran has been in receipt of $1,402.50 per month and his spouse received $847.50 monthly effective December 1, 2011.  Subsequently, he received a "cost of living" increase to $1,427.00 and his spouse received $862.00 per month effective December 1, 2012.  The medical expenses he listed do not exceed $802.00, as they total $749.00.

Accordingly, the Veteran's countable income exceeds the maximum annual disability pension limit set by law.  Therefore, nonservice-connected pension benefits at the aid and attendance rate are not warranted. 


ORDER

Entitlement nonservice-connected pension benefits is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


